In re Rodgers, Charles G.; —Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of St. Tammany, 22nd Judicial District Court Div. D, No. 2006-11527; to the Court of Appeal, First Circuit, Nos. 2008 CW 2021, 2009 CW 2087.
Writ granted. Because his eodefen-dant’s pretrial statement appears discoverable under the Public Records Law, see R.S. 44:31.1; see also La. Const. art. XII, section 3; R.S. 44.31; Landis v. Moreau, 00-1157 (La.2/21/01), 779 So.2d 691, the district court erred when it summarily denied relator’s application for a writ of mandamus seeking production of the document. Absent an affirmative showing at a contradictory hearing in the district court that relator is not entitled to the material, the Slidell Police Department is ordered to provide relator with an estimate of the costs of reproducing the public, record(s) relator has requested. In all other respects, the application is denied.